THIRD DIVISION
                                                                            September 17, 2008




1-06-0558


THE PEOPLE OF THE STATE OF ILLINOIS,                        )       Appeal from the
                                                            )       Circuit Court of
               Plaintiff-Appellee,                          )       Cook County.
                                                            )
                      v.                                    )
                                                            )
EDWARD ISLAND,                                              )       Honorable
                                                            )       John J. Moran,
               Defendant-Appellant.                         )       Judge Presiding.



       JUSTICE QUINN delivered the opinion of the court:

       Defendant, Edward Island, was indicted by grand jury with eight counts of first degree

murder (720 ILCS 5/9-1(a)(1) (West 2006)) for the shooting death of Anthony Darring, Jr.

Following a jury trial, defendant was found guilty and sentenced to 60 years in the Illinois

Department of Corrections. On appeal, defendant argues that: (1) the testimony of four State

witnesses should have been suppressed as the fruit of his illegal arrest; and (2) he was not proven

guilty beyond a reasonable doubt. For the following reasons, we affirm.

                                       I. BACKGROUND

       On April 8, 1997, at approximately 12:43 a.m., Darring was shot in the doorway vestibule

of a two-flat apartment located at 8125 South Peoria Street in Chicago. He died from a single,
1-06-0558

through-and-through gunshot wound to the head.             The initial Chicago police department

investigation compiled the following information, as detailed below.1

                      A. Information Gleaned From Initial Police Investigation

       The initial investigation in 1997 was assigned to Chicago police detectives Rowan,

Winistorfer and Bernatek, which revealed that the shooting was gang-related. Based on the

investigation, the cause of the shooting was an apparent gang war between the Blackstone and Vice

Lords gangs. On the night of the murder, a Blackstone gang member named Jermaine Covington

hosted a party at his residence located in “Blackstone territory” at 8125 South Peoria Street. A rival

Vice Lords gang member attended the party, causing protest by other Blackstone gang members

standing outside of the building. The detectives sought out persons who either witnessed or were

involved in the murder.

       On April 9, 1997, Chicago police arrested a Blackstone gang member named James Spight,

otherwise known as “CJ,” for threatening Rashad Wells with a handgun. Spight allegedly told Wells

that if he had seen Wells the previous night, he would have murdered him too. The police

questioned Spight regarding the shooting. Spight told the police that on the night of April 8, 1997,

he was at his house with “Pooh Bear,” otherwise known as Djuan Mays, a fellow Blackstone gang

member. Spight was released from custody due to insufficient evidence.


       1
           It should be noted that no written police reports are included in the record on appeal and,

therefore, any information gleaned from the 1997 or 2002 police investigation is provided by the

deposition testimony of Chicago police detective Michael McDermott, a detective in the Area

Two cold case unit who was assigned to investigate the murder in August 2002.

                                                   2
1-06-0558

       On April 13, 1997, Detective Rowan interviewed Covington, who revealed that on the night

of the murder, Blackstone gang members stood outside of 8125 South Peoria and threatened

individuals arriving to the party because a rival Vice Lords gang member was in attendance. The

building’s landlord asked Covington to intervene in order to disperse the “unruly teenagers” causing

the disturbance.   Covington dispersed those individuals and returned to the party upstairs.

Approximately 30 minutes later, Joy Williamson, the sister of Covington’s girlfriend, exited one of

the bedrooms and asked the partygoers if anyone had heard a gunshot.

       Covington told the detectives that Pooh Bear was at the murder scene approximately 30 or

45 minutes before the shooting occurred. Detective Rowan presented to Covington a photograph

of Pooh Bear. Detective Winistorfer also questioned Covington, who told the detective that there

were at least five people involved in the argument outside his building on the night of the murder.

Covington provided three gang names, including Pooh Bear, “Lil Ed,” and “Q Ball”; however, the

detectives did not learn the real names of those members during the initial investigation.

       According to Detective McDermott, who was assigned to the investigation in 2002, six

individuals placed Pooh Bear at the murder scene 25 to 35 minutes prior to the shooting. McDermott

received this information prior to 2002 from persons wishing to remain anonymous. The detectives

did not bring Pooh Bear, Lil Ed, Q Ball, or any additional Blackstone gang members to the police

station for an interview regarding the April 8, 1997, shooting. Defendant also was not included in

any of the detectives’ reports prior to 2002, although Covington identified Lil Ed, which is

defendant’s gang nickname, as one of the five people outside of his apartment shortly before the

shooting.


                                                 3
1-06-0558

       In sum, the initial investigation revealed that there were five Blackstone gang members

causing a disturbance outside of 8125 South Peoria on the night of the murder because they were

upset that a Vice Lords gang member had entered their territory. Approximately 30 minutes after

they were dispersed by Covington, the shooting occurred. Three of the five Blackstone gang

members were identified as Pooh Bear, Lil Ed, and Q Ball, but none of these persons were

specifically identified by their formal names.

                        B. Information Gleaned From 2002 Investigation

       In July 2002, Darring’s father contacted Chicago police detective Tom Ares, who renewed

the police department’s interest in the case. Darring’s father publicly complained about the slow

progress of the investigation. Detective Ares asked Detective McDermott to assist him in

investigating the case further. In addition, an anonymous call was made to the Area Two cold case

unit immediately prior to defendant’s arrest that provided the names of those involved in the murder.

       Detective McDermott learned from his brother, a Chicago police Area Two tactical officer,

that Lil Ed was defendant. Detective McDermott also spoke to Darring’s father, who told him that

Kevin Harris may have been the person who shot and killed his son. Detective McDermott then re-

interviewed Covington, who identified Lil Ed as defendant and provided information regarding his

whereabouts.

       In addition, the information gleaned from Covington’s reinterview was corroborated by an

interview with Leron Harris, which took place approximately one month prior to defendant’s arrest.

Leron Harris stated that another Blackstone gang member, Kevin Harris, who is not related to Leron

Harris and is otherwise known by his various gang names, Q Ball, “K Ball,” and “Big Hands,” told


                                                 4
1-06-0558

him shortly after the murder that “we killed the man over on I believe it was Peoria.”

       The detectives also interviewed Charles Levy, who stated that he attended Covington’s party

and observed a few individuals arguing outside the site of the murder within minutes of the shooting.

Levy also identified some of those individuals as Pooh Bear, Lil Ed, and Q Ball.

       On August 5, 2002, Detective McDermott, accompanied by Bureau of Alcohol, Tobacco and

Firearms (ATF) Agent Canell, arrested defendant as he was exiting the Cook County circuit court

in Bridgeview. Defendant was handcuffed, placed in a squad car and brought to the police station,

where he later gave a statement describing his and others’ involvement in the shooting of Darring.2

These others, Spight, Mays, Greg Hill and Kevin Harris, in turn, provided statements that implicated

defendant as the shooter after being confronted by the police with his statement.

       Detective McDermott and his partner, Detective Rick Lombard, drove in the neighborhood

of the shooting later on August 5 and observed Hill walking down the street. Detective McDermott

“grabbed” Hill and he allegedly agreed to come with the detectives to Area Two headquarters.

Detective McDermott viewed Hill as a suspect and gave him a Miranda warning. Hill was first

interviewed by Detective McDermott at approximately 5 p.m. on August 5, 2002.

       Detective McDermott also interviewed David Rouse, who provided information regarding

Spight’s assault of Wells. Based on this information, Detective McDermott sought Spight for an

interview.


       2
           Neither the entire content of the five statements that defendant provided to the Chicago

police throughout the course of the investigation nor the times at which they were given can be

determined by the record on appeal.

                                                  5
1-06-0558

       Detective McDermott first had contact with Spight and Mays on August 6, 2002. Detective

McDermott considered all of the individuals from the Blackstone gang on the night of the murder

as “somewhat involved in that homicide even if they didn’t pull the trigger.” He observed Spight

and Mays walking on 80th Street and South Emerald Avenue. Spight and Mays were both brought

to the police station for questioning. Detective McDermott considered Spight and Mays as suspects

and, therefore, they were not free to leave. According to Detective McDermott, their initial interview

took place sometime before 11 p.m. on August 6, 2002.

       After the Leron Harris interview, the detectives also sought Kevin Harris, who provided

additional names in his interview, including Levy and Covington.            According to Detective

McDermott, Kevin Harris’s initial interview occurred sometime prior to 11 p.m. on August 6, 2002.

       Finally, the detectives located and picked up Russell McGee, otherwise known as “Pee Wee,”

and interviewed him at the police station. McGee was interviewed sometime prior to 11 p.m. on

August 6, 2002.

       The statements of Spight, Hill, Mays and Harris are detailed below in chronological order.

                                1. Statement of James Spight (CJ)

       Spight gave his statement at Area Two headquarters on August 7, 2002 at 12:35 a.m.

Assistant State’s Attorney (ASA) Erica Dillon summarized Spight’s statement after informing him

that she was an ASA and not his lawyer or defendant’s lawyer.

       Spight stated that in April 1997, he was 15 years old. At that time, he lived with his

grandmother at 81st Street and South Emerald Avenue. He was a soldier in the Black P Stone street

gang, meaning, he was a low-level gang member.


                                                  6
1-06-0558

       On April 7, 1997, and the early morning of April 8, 1997, Spight was “hanging out” with

some of his friends who were also Black P Stone gang members. He met up with Lil Ed, “Skinny

Mo,” Pooh, and Big Hands. Spight identified photographs of each of these persons.

       Spight stated that at some point in the evening, after dark, the group of five went to

Covington’s house at 81st and South Peoria Streets. Covington resided at 8125 South Peoria in the

first floor apartment. Spight identified Covington in a photograph.

       Spight stated that a whole group of Blackstone gang members went to Covington’s residence

to “holler at him” because he was having a party and invited a bunch of Conservative Vice Lords.

The Blackstones and Vice Lords were at war during that time and “it was wrong for [Covington] to

be bringing [Vice Lords] into the [Blackstone] Nation.”

       After arriving at Covington’s residence, Covington confronted the group, telling them

“nobody was gonna tell him who he can bring into his house.” Thereafter, the group of five left

Covington’s residence and Lil Ed suggested that they go to Pee Wee’s house. Spight described Pee

Wee as a “Muf Tiff” in the Blackstone gang, which is one step above being a soldier. Spight

identified Pee Wee in a photograph. Spight stated that the Blackstone gang kept guns at Pee Wee’s

house and that the group specifically went to his house to get a gun. While walking to Pee Wee’s

house, Lil Ed stated that “he oughta just pop one of those mother fuckers.” Spight stated this meant

that Lil Ed wanted to shoot one of the Vice Lords.

       When the group arrived at Pee Wee’s house, Spight saw Lil Ed and Pee Wee talking on the

porch. Then Pee Wee went inside and came back out with a .45-caliber chrome handgun. Pee Wee

gave the gun to Lil Ed, who said that the group should return to Covington’s residence.


                                                 7
1-06-0558

       As the group returned to 8125 South Peoria, Spight “hung back about a house” and Lil Ed

and Pooh continued on to the building. Spight stated that “he did not see the dude that got shot walk

into [Covington’s] building but he was talking to ‘Skinny Mo’ and ‘Big Hands’” when he heard a

gunshot coming from Covington’s residence. Spight saw Lil Ed running out of the hallway with a

gun in his hand, and Pooh ran toward Spight with blood all over him. Thereafter, the group of five

split up and Spight and Pooh went to Spight’s grandmother’s house so Pooh could clean up. Pooh

told Spight that Lil Ed “shot this dude for being a Vice Lord.” Spight did not know what happened

to the handgun used in the murder. Spight agreed that his written statement was true and accurate

and that he was not threatened or coerced.

                              2. Statement of Greg Hill (Skinny Mo)

       Hill gave his statement at Area Two headquarters on August 7, 2002 at 1:55 a.m. ASA Dillon

summarized Hill’s statement after informing him that she was an ASA and not his lawyer or

defendant’s lawyer.

       Hill was 17 years of age and a soldier in the Blackstone gang at the time of the shooting. Hill

stated that on the night of April 7, 1997, and early morning of April 8, 1997, he was hanging out with

Blackstone gang members Lil Ed, CJ, Big Hands, and Pooh. Hill stated that Lil Ed is Edward Island,

CJ is James Spight, and that Big Hands is Kevin Harris. Hill did not know Pooh’s real name. Hill

identified all four friends by photograph.

       Hill stated that on the night of the shooting, the group went to “Juju’s” house to “holler at

him because he was having a party and had invited a group of [Vice Lords]." Hill did not know that

Juju was Jermaine Covington. Hill stated that the Blackstones and Vice Lords were at war. Hill


                                                  8
1-06-0558

recalled that when Juju confronted them outside his building, he got “into a tussle” with Pooh. The

group left after a screwdriver fell out of Pooh’s back pocket.

       The group then went to Pee Wee’s house to get a gun. Hill described Pee Wee as a Muf Tiff

and that he knew Pee Wee kept guns in his house for the Blackstones. Hill stated that Pee Wee,

Pooh and Lil Ed had a conversation on Pee Wee’s porch that he could not hear. Pee Wee went inside

his house and came back out with a silver handgun that he believed was a .45-caliber weapon. Pee

Wee gave the gun to Lil Ed.

       While walking back to Juju’s house, Lil Ed said “if one of these [Vice Lords] come out

woofin’ I’m gonna pop one of them,” which meant that if one of the Vice Lords at Juju’s house

upsets them, then Lil Ed was going to shoot one of them. Hill stated that he “hung back about a

house” with CJ, and Lil Ed and Pooh followed “some dude” into Juju’s hallway. A short time later,

Hill heard a shot coming from the hallway. He then saw Lil Ed and Pooh Bear running out with Lil

Ed stuffing the silver gun back into his pocket. Following the shooting, the group split apart and Hill

returned to his house with Big Hands. Hill did not know what happened to the handgun. Hill agreed

that his written statement was true and accurate and that he was not threatened or coerced.

                              3. Statement of Djuan Mays (Pooh Bear)

       Mays gave his statement at Area Two headquarters on August 7, 2002 at 3:16 a.m. ASA

Dillon summarized Mays’s statement after informing him that she was an ASA and not his lawyer

or defendant’s lawyer.

       Mays stated that in April 1997, he was 15 years old. On the night of the shooting, he was

hanging out with a group of friends who were all Blackstone gang members, including Lil Ed, CJ,


                                                  9
1-06-0558

Skinny Mo, and Big Hands. Mays provided the real names for each person and identified all of them

by photograph.

       On the night of April 7, 1997 and early morning of April 8, 1997, the group of five went to

Juju’s house on 81st and South Peoria Streets. Mays did not know Juju’s real name, but he identified

him in a photograph. Juju would not let them into his apartment because they were Blackstones and

Vice Lords had been invited to the party. Mays stated that the Blackstones and Vice Lords were at

war at that time. Mays felt that Juju should not have invited Vice Lords into Blackstone territory.

After the confrontation with Juju, the group went to Pee Wee’s house on 80th Street and Union

Avenue.

       While on the way to Pee Wee’s, Lil Ed and Big Hands were upset because the Vice Lords

were at Juju’s party. Lil Ed had a conversation with Pee Wee on the porch. Mays stated that because

Pee Wee was a Muf Tiff, he probably had a gun available. Mays did not know Pee Wee’s real name,

but identified him in a photograph. Mays knew that Lil Ed had received a gun from Pee Wee.

       The group then returned to Juju’s house and Mays and Lil Ed approached Juju’s door. Mays

stated that the entire group of five entered the front hallway in Juju’s building. They again tried to

get into Juju’s house, but they were not let in because of the ongoing party. Big Hands, CJ, and

Skinny Mo were first to walk out of the building, with Mays and Lil Ed following behind them.

When Mays and Lil Ed reached the front door of the building, a “dude” walked into the hallway

behind them. As Mays was going to exit, Lil Ed asked Darring “what he was,” meaning, he wanted

to know Darring’s gang affiliation. Darring told Lil Ed he was a Vice Lord and “that’s when Lil Ed

pulled out a gun and blam fired one time hitting [the] dude in the head.”


                                                 10
1-06-0558

       Following the shooting, Mays ran out of the building and went with CJ to his grandmother’s

house to wash up. Mays stated that he never saw Darring with a weapon of any kind. Mays did not

know what happened to the gun because Lil Ed had run off with it. Mays agreed that his written

statement was true and accurate and that he was not threatened or coerced.

                  4. Statement of Kevin Harris (Big Hands, Q Ball, or K Ball)

       Harris gave his statement at Area Two headquarters on August 14, 2002 at 2:30 p.m.

Assistant State’s Attorney Michael Yoon summarized Harris's statement after informing him that

he was an ASA and not his lawyer or defendant’s lawyer.

       Harris stated that he has been a Blackstone gang member since he was 14 years old. He

identified Lil Ed by photograph, but did not know Lil Ed’s real name. Harris also identified CJ,

Pooh Bear, Skinny Mo and Juju by photograph, but stated that he did not know their real names.

       On the evening of April 7, 1997, and early morning of April 8, 1997, Harris was with Lil Ed,

CJ, Pooh Bear and Skinny Mo. The group was going to attend a party at Juju’s house. When they

arrived, Juju came out and began arguing with Pooh, but Harris did not know what they were arguing

about. Harris stated that Juju and Pooh started to tussle. Harris did not remember how the tussle

ended, but afterward, the group left Juju’s house.

       Harris stated that the group then went to a house located at 79th Street and Emerald Avenue.

Lil Ed entered the house and exited with a .45-caliber gun in hand. Harris observed Lil Ed put the

gun in his waistband. Harris recognized the gun as the same weapon that Lil Ed had possessed on

previous occasions. Harris stated that he knew the gun belonged to Lil Ed.

       The group then left to return to Juju’s house. Harris and CJ separated from the group about


                                                11
1-06-0558

two houses before reaching Juju’s house. Harris stated that Pooh and Lil Ed went into Juju’s

building. Lil Ed had the gun as he walked into the building. A couple of minutes later, Harris heard

a gunshot and saw Pooh and Lil Ed run from the building. As soon as Harris saw them run, he ran

back to his house. Harris stated that he was not sure if Lil Ed had the gun after the shooting. He did

not know what happened to the gun. Harris agreed that his written statement was true and accurate

and that he was not threatened or coerced.

       Following the interviews of Spight, Mays, Hill and Harris, Detective McDermott re-

interviewed defendant and confronted him with their statements. Defendant then gave a fourth

statement, in which he allegedly inculpated himself in the murder.

       Defendant was interviewed a final time by ASA Dillon, during which a request was made

for a body inspection. The inspection revealed Blackstone gang tattoos.

       The continuing investigation in August 2002 confirmed the motive of the murder, namely,

that the Blackstone gang members were upset that a rival gang member was attending a party in their

neighborhood.

                                     C. Grand Jury Testimony

       Each of the men that provided the above statements all testified similarly before the grand

jury in August 2002. Each testified that they were treated well by the police and ASAs. Mays

testified that he was standing next to defendant when defendant shot Darring. Hill provided

additional information regarding a meeting he had with defendant and Mays following the shooting.

Hill asked defendant what happened in Covington’s hallway. Defendant told Hill that “he shot a

Vice Lord in the head because he threw Vice Lord up in his face so he shot him.”


                                                 12
1-06-0558

        Following the grand jury hearing, defendant was charged with eight counts of first degree

murder.

        Harris provided a recantation statement to defendant’s attorney, dated October 8, 2002. In

this statement, Harris stated that in August 2002, he heard that the police were looking for him

regarding a murder. Harris knew that the police had already picked up CJ, Pooh, Skinny Mo and

defendant and questioned them about the murder. He also knew that defendant remained in custody

and that the other three were released. Harris stated that the only information he knew about the

murder was that it occurred in a hallway at 81st and South Peoria Streets.

        Harris stated that he was interviewed by two homicide detectives who told him that he would

get locked up for the murder of Darring unless he signed a statement describing him as a witness.

The detectives told Harris that he would be in jail for life. At first, Harris told the detectives that he

didn’t know anything about the murder. He stated that he was locked in a room for hours. The

police kept saying that they did not believe Harris and that other people said that Harris was at the

scene of the murder. Harris finally agreed to sign the statement because the police told him he would

be released and, if he did not sign, he would be charged with first degree murder. Once Harris

signed the statement, the police started to treat him better. Harris stated that the police told him to

tell the grand jury the same thing. He stated that the first statement and his grand jury testimony

were a lie. He was never at the party and never saw defendant with a gun. He stated that he did not

know anything about the murder.

                         D. Motion to Quash Arrest and Suppress Evidence

        On December 16, 2002, defendant moved to quash his arrest and suppress from introduction


                                                   13
1-06-0558

into evidence the direct and indirect products of said arrest. Defendant argued that his arrest was

made without authority of a valid search or arrest warrant. Defendant also asserted that his conduct

prior to the arrest was such as would not reasonably be interpreted by the arresting officers as

constituting probable cause that defendant committed or was about to commit a crime. During the

arrest and subsequent detention, the police and prosecution became aware of the existence of

physical evidence, witnesses and other evidence, all of which were the direct and indirect fruits of

the arrest and detention, connecting defendant with the crime. Defendant sought to suppress any

physical evidence discovered directly or indirectly as a result of the detention and any statements

given during the detention. Defendant also sought to suppress any in-court or out of court

identification of him. In addition, defendant sought to suppress any witnesses discovered as a result

of the arrest.

        The State responded that defendant was not in custody at the time he accompanied Detective

McDermott to Area Two headquarters. The State argued in the alternative that, if the circuit court

were to find that defendant was in custody, the police had probable cause to arrest defendant. The

State also requested an attenuation hearing in the event the circuit court were to find that the police

did not have probable cause.

        On February 10, 2002, the circuit court conducted a hearing on defendant’s motion to quash

his arrest and suppress evidence. The hearing consisted of the testimony of defendant and Detective

McDermott.

        Defendant testified on direct examination that on August 5, 2002, he was exiting the Cook

County circuit court in Bridgeview when he was approached by an officer in a blue suit. Defendant


                                                  14
1-06-0558

was walking away when he heard his name called. When he turned around, the officer placed

defendant in handcuffs and “threw [him] in a car.” The officer took defendant to a police station on

111th Street. On the way, the officer told defendant that he was being arrested for questioning and

that he should “just say what [the officer] wanted to hear,” and if not, “he was going to try to get me

15 years for a gun case I have.” The officer did not ask for defendant’s consent and did not show

him a warrant for his arrest. Defendant testified that he answered the officer’s questions, after which

he was charged with Darring’s murder.

       On cross-examination, defendant testified that he cooperated with the police. He agreed that

he was helping the police with an investigation. Defendant stated that he wanted to cooperate so that

he could go home.

       Detective McDermott testified on direct examination that he is a detective employed by the

Chicago police department for 25 years. Detective McDermott began investigating the Darring

murder in the summer of 2002. Initially, he found that Darring was possibly a member of the Vice

Lords and that he went to a party which was considered to be in Blackstone territory. He followed

up on the Blackstone gang member nicknames provided in the 1997 police reports, including K Ball,

Lil Ed, and Pooh Bear. Detective McDermott gathered additional information that allowed him to

obtain the full names of these individuals. After Detective McDermott obtained a third-party

admission that these individuals took credit for the murder, he sought each of them for an interview.

       Detective McDermott testified that, on August 5, 2002, he went with Detective Lombard and

ATF Agent Canell to the Bridgeview courthouse to locate defendant. Defendant was in the

Bridgeview courthouse due to a pending state gun charge. It had been determined that based on


                                                  15
1-06-0558

defendant’s criminal record, he may have been eligible to be charged with a federal offense relating

to the state charge. Detective McDermott first observed defendant as he was exiting the courthouse.

Detective McDermott then identified defendant at the hearing as the person he saw exiting the

courthouse on August 5, 2002.

         Detective McDermott stated that he approached defendant outside the courthouse and

identified himself. He did not recall whether he took his badge out. Detective McDermott told

defendant that he wanted to speak to him in regard to a murder that had occurred several years ago.

Detective McDermott stated that defendant told him he would cooperate and that he knew about the

crime. Detective McDermott handcuffed defendant, placed him in his unmarked squad car and drove

him to Area Two headquarters. Detective McDermott testified that he handcuffed defendant because

of his “lengthy background,” and because he felt that defendant was accountable for the murder.

Detective McDermott stated that he also handcuffed defendant for safety reasons. At no time did

defendant tell Detective McDermott that he did not want to cooperate with the investigation.

         After arriving at the police station at approximately noon, defendant was advised of his

Miranda rights by Detective Lombard.          Defendant freely answered questions regarding the

investigation, but there were discrepancies in his story. Defendant originally told the detectives that

he knew who went to Covington’s house and murdered Darring, and which type of gun was used to

commit the crime. Defendant provided the detectives with names, but said he was 1½ blocks away

when he heard the shot. Defendant told the detectives that, at the time of the shooting, he was selling

drugs.

         Defendant also told the detectives that some individuals wanted to go to the party and


                                                  16
1-06-0558

confront the people at 81st and South Peoria Streets and that they were looking for a gun. Defendant

said that he was working security for a different spot, but he did not have a gun with him when he

directed these individuals to get a gun from a location where he knew guns were stored. The

individuals returned to defendant and showed him the gun. The individuals continued walking for

another 1½ blocks and then defendant heard gunshots. Detective McDermott stated that this

conversation with defendant took place within 30 to 45 minutes after his initial contact with

defendant.

       Detective McDermott testified that, later that afternoon, he sought to bring Hill to the police

station. Hill told the detectives that defendant told him he killed Darring. Detective McDermott

then interviewed defendant a second time regarding the new developments in the investigation.

       On cross-examination, Detective McDermott testified that he became involved in the case

after Detective Ares received a telephone call from Darring’s father. Detective McDermott stated

that he also became involved because seven or eight murders occurred in that neighborhood within

the same week. Detective McDermott investigated whether all of the murders were connected.

       Detective McDermott spoke to Darring’s father by telephone in July 2002. Darring’s father

had received information from Leron Harris that Kevin Harris had killed his son. Detective

McDermott interviewed Leron Harris, who told the detective that Kevin Harris bragged about the

killing and bragged about having gunshot powder on his hands the following day.

       Detective McDermott agreed that in 1997, the Chicago police only had the gang nicknames

of persons who were involved in the murder, including defendant, Q Ball and Pooh Bear. Detective

McDermott stated that he found out Lil Ed’s real name was Edward Island because his brother, a


                                                 17
1-06-0558

tactical officer, had dealt with defendant previously and that defendant was the only person named

Edward Island living in that neighborhood and fitting the description of the person who was friends

with Q Ball and Pooh Bear.

       Detective McDermott learned from his reinterview with Covington that Darring was a Vice

Lord gang member. Detective McDermott testified that there was a gang war between the

Blackstones and Vice Lords. Detective McDermott agreed that there were no eyewitnesses to the

shooting who were not gang-related.

       Regarding defendant’s arrest, Detective McDermott testified that he did not search defendant

because defendant already had passed through a metal detector at the courthouse. He did not recall

if he completed a pat-down search of defendant. Detective McDermott’s purpose for arresting

defendant was to see if defendant would “flip” and identify the shooter. Detective McDermott

initially did not believe defendant was the shooter. Detective McDermott believed that defendant

was accountable in some way and that he “didn’t think [defendant] was free to go,” because he

wanted to gain defendant’s confidence and cooperation. According to Detective McDermott, the

issue of whether defendant was free to go “was never brought up.” Defendant never asked Detective

McDermott if he was allowed to leave.

       Detective McDermott testified that defendant was placed in an interview room. Defendant

told the detectives that he facilitated the murder by informing the shooters of the location where they

could get a gun. After the initial interview, Detective Lombard completed a 14-page police report,

which is not included in the record on appeal.

       On April 28, 2003, the circuit court granted defendant’s motion to quash arrest and suppress


                                                  18
1-06-0558

evidence. The court found that defendant was arrested without sufficient probable cause.

                              E. Petition for Hearing on Attenuation

       On July 17, 2003, the State filed a petition for hearing on attenuation, arguing that there was

no evidence showing defendant’s statement was involuntary. The State also argued that the

statement of Gregory Hill constituted an intervening circumstance sufficient to purge the taint of the

illegal arrest. The State pointed out that Hill was interviewed pursuant to a conversation that the

detective had with defendant, but Hill would have been located and interviewed inevitably during

the course of the investigation based on statements of other witnesses. The State also asserted that

the Chicago police were aware that defendant, Spight, Mays and Harris were present at the murder

scene immediately prior to the shooting based on their interviews in April 1997 and August 2002

with Covington, Levy and Wells. Pursuant to the detectives’ interviews with Spight and Mays on

August 6, 2002, they became aware that Hill was present at the time of the murder and, thus, they

would have interviewed Hill during the investigation independent of defendant’s statements. The

State argued that Hill’s statement is admissible because it would have been obtained during the

course of the police investigation even if defendant had chosen not to speak to the detectives.

       Defendant responded that the police had no knowledge of any association between Hill,

McGee and the Darring murder until they questioned defendant. Defendant argued that his illegal

arrest irrevocably tainted all the evidence received afterward, including the statements of defendant,

Hill, Spight, Mays and McGee and photographs of defendant’s tattoos. Defendant asserted that the

taint of the arrest was unattenuated by either the passage of time, the giving of Miranda warnings or

intervening events.


                                                 19
1-06-0558

       The circuit court did not specify what evidence would be suppressed at trial in its previous

ruling on defendant’s motion to quash and suppress evidence. At the attenuation hearing on July 29,

2003, the State and defendant sought a ruling regarding whether the statements provided by

witnesses following defendant’s illegal arrest were attenuated. The State argued that defendant’s

fourth and fifth statements were attenuated because they were given after interviews of other

witnesses who implicated defendant. Defendant argued that all the interviews and statements of the

other witnesses should be suppressed as fruits of the illegal arrest.

       At the attenuation hearing, Detective McDermott testified on direct examination that on

August 5, 2002, he and an ATF agent went to the Bridgeview courthouse to arrest defendant on

federal gun charges. When Detective McDermott began investigating this case, he had available to

him prior police reports regarding individuals that had either been interviewed or were sought to be

interviewed. McDermott again recounted the details surrounding the night of the murder and the

1997 and 2002 investigations.3

       Following defendant’s arrest and initial statement, the detectives spoke to Hill at

approximately 5 p.m. on the same day. Hill provided certain information to the detectives, following

which, defendant was reinterviewed. Detective McDermott also testified that defendant took a

polygraph examination, which he failed. Thereafter, defendant provided a third statement regarding

his involvement in the murder. On August 6, 2002, after the detectives interviewed Spight, Mays


       3
           Much of Detective McDermott’s testimony from the attenuation hearing in regard to the

information gleaned from the 1997 and 2002 investigations has been set forth earlier in this

opinion and, therefore, will not be repeated here. Only new information will be detailed.

                                                 20
1-06-0558

and McGee, defendant was reinterviewed again and confronted with their statements, at which time

he inculpated himself in the murder of Darring.

       On cross-examination, Detective McDermott testified that he brought defendant to the police

station because he qualified to have his state gun charges upgraded to federal gun charges and it was

his intent to leverage defendant to provide information regarding the murder. Detective McDermott

stated that he did not know whether the federal gun charges were ever discussed with defendant

during the initial interview because “he came up with it so quick when we got to Area 2 that he was

going to cooperate in this murder; so I don’t know how that was presented to him by the agent.”

McDermott testified that there was no warrant for defendant’s arrest. He stated that defendant was

the first suspect he wanted to bring to the police station for questioning. Detective McDermott never

wrote a report for this case.

       On redirect examination, Detective McDermott testified that Leron Harris told police officers

the day after the murder that Kevin Harris told him he killed somebody who drove a Monte Carlo.

Detective McDermott also testified that his interviews of Spight and Mays would have resulted in

his search for Hill regardless of the fact defendant implicated Hill during his initial interview. In

addition, Detective McDermott would have sought to interview Spight, Mays and Kevin Harris

independent of whether defendant was found.

       On October 17, 2003, the circuit court ruled that all of defendant’s statements to the police

were inadmissible, photographs of his tattoos were admissible and all other witnesses’ statements

were admissible.




                                                  21
1-06-0558

                                          F. Trial Proceedings

        Immediately prior to trial, the circuit court resolved preliminary issues, including the status

of various witnesses. The attorneys representing Mays, Hill and Spight each told the court that,

because there had been no grant of immunity, they advised their clients to exercise their fifth

amendment rights if called to testify. Each witness had recanted his earlier grand jury testimony and

statement provided to the Chicago police. The court found that each of these witnesses could invoke

their fifth amendment rights not to testify.

        The State then suggested that each witness be granted immunity to testify consistently with

their grand jury testimony. Initially, Mays agreed to testify, but Hill, Spight and Kevin Harris each

refused to testify consistently with their grand jury testimony. The court informed counsel for the

witnesses that two weeks prior, a circuit court judge had sentenced an individual to 10 years in prison

for contempt of court for failure to testify after receiving a grant of immunity. The court stated that,

in this case, “if the jury finds you in contempt you will be subject to any penalty the court feels is fair

and appropriate due to the circumstances and considering the seriousness of the case in which your

testimony is required.” Thereafter, each witness agreed to testify and the State agreed to grant the

witnesses use immunity pursuant to section 106-2.5(b) of the Code of Criminal Procedure of 1963

(725 ILCS 5/106-2.5(b) (West 2006)).

        Covington testified on direct examination that, in April 1997, he was a member of the

Blackstone gang. On April 7, 1997, he resided at 8125 South Peoria Street in a first-floor apartment.

On that same date, he hosted a birthday party for a friend, Charles Levy. The attendees at the party

were drinking and smoking marijuana. During the party, Covington’s landlord told him that there


                                                    22
1-06-0558

were a few men outside the building making noise. The landlord asked Covington to go outside and

tell them to be quiet. Covington saw three to five people standing outside the building. He

recognized them as Blackstone gang members. Covington recognized Lil Ed, Pooh, and K Ball.

Covington knew at that time Lil Ed was defendant. Covington provided an in-court identification

of defendant.

          Covington testified that he asked the group to move down the street or to come inside

because they were making too much noise. The group then left the premises. Shortly after midnight,

Williamson said that she heard some gunshots. Levy and Williamson found Darring’s body in the

hallway. Covington knew Darring through Levy. Covington testified that Levy was a member of the

Vice Lords gang.

          On cross-examination, Covington testified that, at the time of the shooting, there was no gang

war between the Blackstones and Vice Lords. Covington stated that he did not have an argument

with Mays or any of the other Blackstone members standing outside his building that night.

Covington stated that he went outside to talk to the group at 4 or 5 in the afternoon, which was

before the party began. He stated that, at the time, he was friends with defendant, Mays and Kevin

Harris.

          Harris testified on direct examination that he formerly was a member of the Blackstone gang

and that his nickname was Big Hands. Harris grew up with defendant. Harris provided an in-court

identification of defendant.

          Harris testified that he also grew up with Spight, Mays and Hill and that all of them were

Blackstone gang members. Harris stated that he was not with defendant, Spight, Mays or Hill on the


                                                   23
1-06-0558

night of the murder. Harris denied that he and the others went to 79th Street and Emerald Avenue

to get a gun. He also denied that he saw defendant and Mays return to 8125 South Peoria Street with

the gun and that he heard a gunshot coming from that building. Harris agreed that he is a convicted

felon. Harris also agreed that he was charged with contempt in this case for failure to appear after

he was served with a subpoena. Harris stated that he did not want to testify in this case.

       Harris testified that, on August 14, 2002, he spoke to ASA Yoon and Chicago police

detective Paladino. He stated that the ASA and detective already had prepared a statement for him

to sign. Harris repeatedly stated that he did not give a statement to the ASA or to the police. He

agreed that he initialed and signed each of the pages and corresponding exhibits included in the

statement, but testified that the ASA and the police forced him to say certain things that he did not

want to say. Harris testified that he was told that he would be locked up in jail and charged with

murder if he did not provide the statement. He stated that his grand jury testimony also consisted of

statements that the police told him to say. The State then read portions of Harris’s grand jury

testimony out loud and asked him questions regarding the testimony.

       On cross-examination, Harris testified that he was granted immunity for his testimony at trial.

He stated that he went to the police station in 2002 voluntarily because he knew that the police

wanted to talk to him about the murder. He also knew that the police had spoken to CJ, Pooh and

Skinny Mo. Harris knew that they were released after talking to the police. Harris testified that his

statement and grand jury testimony were lies.

       Hill testified on direct examination that he was a member of the Vice Lords gang at the time

of the murder, but he “was cool” with the Blackstone gang. Hill provided an in-court identification


                                                 24
1-06-0558

of defendant. Hill stated that he knew defendant “[j]ust by seeing him a lot.” He denied that he was

in the same gang as defendant.

        Hill testified that on the night of April 7, 1997, and early morning of April 8, 1997, he did

not remember with whom he was hanging out. He remembered that, at the time of the murder, he

was one house away or at a friend’s house. He denied that he was with defendant, Spight, Mays and

Harris on the night of the shooting. He also denied that he knew Covington. In addition, he denied

that he and his friends went to Pee Wee’s house to get a gun. Hill testified that he was not present

at any time when defendant shot Darring.

        Hill also testified that he was charged with contempt in this case because he refused to appear

in court after he was served with a subpoena. Hill stated that he was testifying because he was given

immunity. He also stated that he was a convicted felon. He agreed that he signed each page of the

statement he provided to police, but he did not know what the papers said. Hill testified that he did

not provide the information that was included in the statement. He claimed that the ASA copied his

statement from another statement previously taken. Hill stated that if he did not agree to provide the

statement, the police would charge him with murder. The contents of Hill’s statement were read out

loud to the jury. Hill agreed to some of the statements that he made, but disagreed with others or

stated that he did not remember giving those statements. Hill also denied reading the entire statement

line by line.

        In addition, Hill testified that he was forced to testify before the grandjJury and was told that

if he “mess[ed] one word up on this statement we can charge you with a murder and all of this.” The

State then read Hill’s grand jury testimony to the jury. Hill testified that he lied when giving his


                                                   25
1-06-0558

grand jury testimony.

       On cross-examination Hill testified that on August 5, 2002, he was picked up off the street

by police officers, handcuffed and taken to Area Two headquarters for questioning. He stated that

he was kept at the police station until August 7, when he provided the police with his statement. Hill

stated that the police did not give him a Miranda warning. The police told Hill that he could be

charged as an accessory to murder.

       On direct examination, Spight denied that he was a street gang member in April 1997. He

stated that he became a Blackstone gang member in 2000 and not before. Spight previously dated

defendant’s sister. Spight provided an in-court identification of defendant.

       Spight testified that he did not know defendant’s real name. Spight attended grammar school

with Mays. Spight also knew Harris and Hill. He denied that he knew Pee Wee or Juju.

       Spight stated that he did not remember what he was doing on the night of April 7, 1997, and

early morning of April 8, 1997. He denied that he went to a party with defendant, Hill, Mays and

Harris at 81st and South Peoria Streets on those dates. He denied that he and the others went to Pee

Wee’s house to get a gun. He also denied returning to Juju’s” house afterward, that he heard a

gunshot and that he saw defendant running from the building still holding the gun.

       Spight testified that he was a convicted felon. He also stated that he had a pending case for

contempt of court for failure to appear after he was served with a subpoena.

       Spight testified that he did not remember speaking to ASA Dillon on the night of August 2,

2002. He agreed that he provided a statement to ASA Dillon and Detective McDermott, and signed

each page of that statement, including photographs identifying defendant, Hill, Mays, Harris and


                                                 26
1-06-0558

Covington. The State then read the contents of the statement to Spight, line by line. Each time Spight

was confronted with another part of the statement, he testified either that he did not remember or that

he denied providing the information. Spight stated that he did not read the statement as written

because he cannot read. He testified that he was forced to sign the statement because police officers

beat him up and punched him in the face. Spight stated that the police officers told him that if he did

not sign the statement, he would be charged with murder and accessory to murder. When the State

confronted Spight with the photograph of him taken after he gave the statement, he agreed there were

no bruises on his face. Spight stated that he had knots on his head. Spight testified that he told the

ASA he had been beat up by the police. He testified that his statement was a lie.

       Spight testified that he did not remember testifying before the grand jury. The State read

Spight's grand jury testimony aloud sentence by sentence, pausing each time to confirm with Spight

the accuracy of the testimony. Spight answered each time that he did not remember his testimony.

Spight admitted that he was granted immunity for his testimony at trial.

       On cross-examination, Spight testified that he was testifying at trial because he had been

threatened with a contempt charge. He stated that he was not questioned regarding Darring’s murder

until August 2002.

       Dr. John Scott Denton, a forensic pathologist and deputy medical examiner at the Cook

County medical examiner’s office, testified that it is his duty to determine the cause and manner of

death. He has performed over 2,700 autopsies in his career. He reviewed a report of the post-mortem

examination of Darring, which was completed by a former deputy medical examiner. Dr. Denton

described the gunshot wound on the right side of Darring’s head. He testified that Darring was shot


                                                  27
1-06-0558

at close range and that the gunshot wound was through-and-through, meaning that it entered the body

and then left the body. Dr. Denton testified that, in his opinion, Darring died from a gunshot wound

to the head and that the manner of Darring’s death was homicide.

        Mays testified on direct examination that he was in custody for a pending case of aggravated

domestic battery. He agreed that he refused to testify in this case and that he was offered immunity

by the State for his testimony. He also agreed that he again refused to testify even after he was

offered immunity. He agreed that the circuit court judge admonished him for his refusal to testify.

Mays testified that he knew defendant from the neighborhood. Mays provided an in-court

identification of defendant.

        Mays stated that he was a member of the Blackstone street gang. He stated that defendant

also was a Blackstone gang member. He also knew that CJ, Skinny Mo and Big Hands were

Blackstone gang members. Mays testified that on the night of April 7, 1997, and the early morning

of April 8, 1997, he was at his grandmother’s house with Spight playing video games. He did not

see defendant, Skinny Mo or Big Hands that night. Mays denied going to Covington’s house and

denied going with defendant to pick up a gun at Pee Wee’s house on April 8, 1997. He denied that

he was present in the hallway vestibule of Covington’s house when defendant shot someone in the

head.

        Mays testified that he signed each page of the statement he provided to ASA Dillon on

August 7, 2002. He also agreed that he signed each of the attached photographs of defendant and the

other Blackstone gang members involved in the murder. Mays testified that he did not agree to give

the statement. The State corroborated the contents of the statement with Mays. When questioned


                                                28
1-06-0558

about each portion of the statement, Mays either agreed that he provided the particular statement as

read or stated that he did not remember. Mays agreed he provided a statement that when Darring told

defendant he was a Vice Lords gang member, defendant pulled out a gun and shot him. Mays

testified that the police told him that if he did not sign the statement, he and defendant would be

charged with murder. Mays agreed that he told the ASA that he was not made any promises in return

for his statement or threatened in any way. In addition, as the State read Mays’ grand jury testimony

line by line, Mays agreed that he provided the testimony.

         On cross-examination, Mays denied that he saw defendant shoot Darring and that a

significant part of his statement was made up. Mays also testified that his grand jury testimony was

a lie.

         ASA Dillon testified that she has been a prosecutor for almost seven years. In August 2002,

she was assigned to the felony review unit. On August 6, 2002, ASA Dillon took the statements of

Hill, Spight and Mays, who each agreed to have their statements memorialized.

         At the time the statements were taken, ASA Dillon had crossed out the section of the

statement detailing Miranda rights because none of the witnesses were being accused of any

wrongdoing. ASA Dillon reviewed each of the statements with the witnesses and they were allowed

to make any corrections as necessary. At the conclusion of each statement, a photograph was taken

of the witnesses and attached to the statement. Each of the witnesses, ASA Dillon and the detectives

signed every page and photograph included in their respective statements. ASA Dillon testified that

she never saw any police officers beating Spight. In addition, she observed no injuries to Spight

when he provided his statement. None of the witnesses complained to ASA Dillon that they were


                                                 29
1-06-0558

threatened by the police. Mays’ statement was published to the jury and read aloud to the jury by

ASA Dillon.

       On cross-examination, ASA Dillon testified that she was not aware the three witnesses

already had been given Miranda warnings by the detectives.

       ASA Yoon testified that in August 2002, he was assigned to the felony review unit. He stated

that he took Harris’s statement and that Harris had agreed to give the statement. Prior to

memorializing Harris’s statement, ASA Yoon met with Harris without any police officers present.

ASA Yoon asked Harris how he had been treated and if he had been threatened in any way. Harris

told ASA Yoon that he had not been threatened. ASA Yoon then sat at a table with Harris and

Detective Paladino and simply asked Harris what happened on the night of April 7, 1997, and early

morning of April 8, 1997. ASA Yoon memorialized what Harris told him. Afterward, he reviewed

the statement with Harris page by page. Harris, ASA Yoon and Detective Paladino signed each page

of the statement and the corresponding photographs. The State then published Harris’s statement to

the jury, which ASA Yoon read aloud from beginning to end.

       The State next called ASA Nicole Morely, who testified that in August 2002, she was

assigned to Branch 66, which presents witnesses to the grand jury for indictment. ASA Morely

presented Hill, Mays and Spight to the grand jury in this case. ASA Morely met with each of the

witnesses separately prior to the grand jury hearing. ASA Morely had reviewed each of the

witnesses’ statements before meeting with them. When ASA Morely met with Hill, he at no time

mentioned that his statement was a lie or that he had been threatened by the police. ASA Morely

testified that Hill was very cooperative and forthcoming. In addition, Mays and Spight also did not


                                                30
1-06-0558

tell ASA Morely that they had been threatened by the police. Spight never told ASA Morely that he

had been beaten by the police. The State then published the grand jury testimony of each of the

witnesses, which ASA Morely read aloud to the jury.

          Detective Lombard testified on direct examination that he has served as a Chicago police

officer for 19 years. In August 2002, Detective Lombard served as a gang specialist. Detective

Lombard previously testified in court as a gang expert. He was familiar with certain specifics

pertaining to the Blackstone street gang. The circuit court allowed Detective Lombard to testify as

an expert in this case. The State and defendant then stipulated that defendant was a Blackstone gang

member in April 1997.

          Detective Lombard testified that he took defendant into custody on August 5, 2002. Detective

Lombard provided an in-court identification of defendant.

          Detective Lombard next testified regarding his interviews of Hill and Spight. Detective

Lombard stated that he never threatened Hill or Spight. He was present with ASA Dillon when Hill

provided his statement. Detective Lombard also denied that any police officer beat or punched

Spight.

          On cross-examination, Detective Lombard testified that he had been working on this case for

a few months prior to arresting defendant. Before arresting defendant, he considered Harris and

Spight as murder suspects. Detective Lombard considered Mays as a witness. Detective Lombard

stated that Hill agreed to go to the police station for questioning. Detective Lombard testified that

none of the witnesses were being held against their will and that they were at the police station by

their own agreement.


                                                  31
1-06-0558

        On redirect examination, Detective Lombard testified that, as he questioned each of the

witnesses, he confronted them with discrepancies, which was normal practice for interviews with

potential suspects.

        After the State rested, defendant presented no evidence. Following closing arguments, the

jury found defendant guilty of first-degree murder. Thereafter, defendant was sentenced to a 60-year

prison term.

                                            II. ANALYSIS

        On appeal, defendant argues that the testimony of Hill, Spight, Mays and Harris should have

been suppressed because the State failed to prove by clear and convincing evidence that the taint of

the primary illegality, namely, defendant’s illegal arrest, was attenuated. Defendant also contends

that the State did not meet its burden of proving by a preponderance of the evidence that the

witnesses’ statements and grand jury testimony would have been inevitably discovered through

lawful means. In addition, defendant asserts that he was not proven guilty beyond a reasonable doubt

considering the only evidence of guilt was the disavowed prior inconsistent statements and grand

jury testimony of four alleged accomplices who received immunity before testifying. Defendant

argues that there was no corroborating evidence and that the witnesses statements were not made

until five years after the murder occurred.

        The State responds that the witnesses’ statements and Grand Jury testimony were admissible

because they were attenuated and would have eventually been discovered. The State argues that it

proved by clear and convincing evidence that the witnesses’ statements were attenuated from the

initial illegality. In addition, the State asserts that it proved by a preponderance of the evidence that


                                                   32
1-06-0558

the witnesses’ statements would have inevitably been discovered. Finally, the State contends that

defendant was proven guilty beyond a reasonable doubt based on eyewitness testimony and other

witnesses’ corroborating evidence.

         A. Whether Corroborating Witness Statements and Testimony Were Attenuated

       Defendant argues that Spight, Hill and Mays were each confronted with his illegally obtained

statements before they provided their written statements and grand jury testimony implicating him

in the murder, which demonstrates a lack of attenuation pursuant to United States v. Ceccolini, 435
U.S. 268, 55 L. Ed. 2d 268, 98 S. Ct. 1054 (1978). In addition, defendant contends that the State

presented no evidence of what occurred when police questioned Harris before he implicated

defendant in a written statement and before the grand jury. According to defendant, the absence of

such proof means that the State failed to establish by clear and convincing evidence that Harris’s

statement was not tainted by defendant’s illegal arrest.

       The circuit court’s ruling on a motion to attenuate will not be overturned unless manifestly

erroneous. People v. Simmons, 372 Ill. App. 3d 735, 742 (2007); People v. Lekas, 155 Ill. App. 3d
391, 415 (1987). The circuit court’s decision regarding a motion to suppress evidence is reviewed

de novo; however, great deference is given to the circuit court’s factual findings, which will not be

reversed unless they are found to be against the manifest weight of the evidence. People v. Pitman,

211 Ill. 2d 502, 512 (2004). Notably, “a reviewing court remains free to undertake its own

assessment of the facts in relation to the issues presented and may draw its own conclusions when

deciding what relief should be granted.” Pitman, 211 Ill. 2d at 512.

       Initially, this case is distinguishable on its facts from many attenuation cases because the


                                                 33
1-06-0558

circuit court suppressed defendant’s incriminating statements due to his illegal arrest. The court

allowed the admission of inculpatory statements and testimony provided by certain witnesses at trial

because they were sufficiently attenuated from the illegal arrest, which defendant specifically

challenges here. Accordingly, we must determine whether the contested witnesses’ statements and

grand jury testimony were obtained by the exploitation of the illegal arrest and not by means

sufficiently distinguishable to be purged of the primary taint of the illegality. See Wong Sun v.

United States, 371 U.S. 471, 488, 9 L. Ed. 2d 441, 455, 83 S. Ct. 407, 417 (1963).

       The State has the burden of proving attenuation. People v. Foskey, 136 Ill. 2d 66, 86 (1990).

The State must establish by clear and convincing evidence that the challenged evidence was obtained

by means sufficiently distinguishable to be purged of the primary taint. People v. Watson, 315 Ill.

App. 3d 866, 881 (2000).

       Under certain circumstances, live testimony should be excluded when knowledge of the

witness arose from a fourth amendment violation. In Ceccolini, the Supreme Court clarified its

holding in Wong Sung that oral evidence, as well as physical evidence, may be subject to the

exclusionary rule. The Court reasoned that, since the cost of excluding live-testimony is often greater

than the exclusion of documentary evidence, “a more direct link between the illegality and that kind

of testimony is required.” Ceccolini, 435 U.S. at 278, 55 L. Ed. 2d at 278, 98 S. Ct. at 1061. The

Court further explained:

               "The proffer of a living witness is not to be mechanically equated

               with the proffer of inanimate evidentiary objects illegally seized. The

               fact that the name of a potential witness is disclosed to police is of no


                                                  34
1-06-0558

                 evidentiary significance, per se, since the living witness is an

                 individual human personality whose attributes of will, perception,

                 memory and volition interact to determine what testimony he will

                 give." Ceccolini, 435 U.S. at 277, 55 L. Ed. 2d at 277, 98 S. Ct. at

                 1060.

        In Ceccolini, a police officer (Biro), while taking a break in the defendant’s flower shop and

conversing with an employee of the shop (Hennessey), noticed an envelope with money protruding

therefrom lying on the cash register. Upon further examination, he found it contained not only

money, but also betting slips. Biro then placed the envelope back on the register and, without telling

Hennessey what he had found, asked her to whom the envelope belonged. Hennessey told Biro that

it belonged to the defendant. Biro’s finding was reported to local detectives and the Federal Bureau

of Investigation, who interviewed Hennessey approximately four months later without referring to

the incident involving Biro. Six months after the incident, the defendant was summoned before a

federal grand jury where he testified that he had never taken policy bets at his flower shop.

Hennessey, however, testified to the contrary and, shortly thereafter, the defendant was indicted for

perjury. Hennessey testified against the defendant at his trial, but after a finding of guilt, the district

court granted his motion to suppress Hennessey’s testimony and set aside that finding. The court of

appeals affirmed, noting that the “road” to that testimony from the unconstitutional search was

uninterrupted.

        The Supreme Court held that the court of appeals erred in concluding the degree of

attenuation between Biro’s search of the envelope and Hennessey’s testimony at trial was not


                                                    35
1-06-0558

sufficient to dissipate the connection between the illegality of the search and the challenged testimony.

The Ceccolini Court focused on several factors in determining whether the testimonial evidence

should be excluded: (1) whether the testimony given by the witness was an act of free will or

coercion or induced by official authority as a result of the initial illegality; (2) whether the illegality

was used in questioning the witness; (3) how much time passed between the illegality and contact

with the witness and between the contact and the testimony; (4) whether the identity of the witness

was known to the police before the illegal conduct; and (5) whether the illegality was made with the

intention of finding a witness to testify against the defendant. Ceccolini, 435 U.S. 275-78, 55 L. Ed.
2d at 276-279, 98 S. Ct. at 1059-61.

        Foremost, the Court said the degree of free will exercised by the witness in deciding to talk

to police is not irrelevant. The Court also noted that even putative defendants should be permitted

to testify at trial if there is no exploitation of their statements to compel the testimony. See also,

People v. Williams, 138 Ill. 2d 377, 397 (1990).

        In determining whether the decision to provide a statement is an exercise of free will a court

should consider the time, place and manner of the initial questioning of the witness. Another

important consideration which differentiates live witness testimony from typical documentary

evidence is that to exclude the testimony of a witness “would perpetually disable a witness from

testifying about relevant and material facts, regardless of how unrelated such testimony might be to

the purpose of the originally illegal search or the evidence discovered thereby.” Ceccolini, 435 U.S.

at 277, 55 L. Ed. 2d at 278, 98 S. Ct. at 1061.

        In this case, defendant argues that application of the Ceccolini factors demonstrates that there


                                                    36
1-06-0558

was a close and direct link between the illegally obtained statements of defendant and the statements

and grand jury testimony of Hill, Spight, Mays and Harris, which resulting taint was not attenuated.

Defendant asserts that his illegal arrest was motivated by a desire to locate witnesses. Detective

McDermott had learned that defendant, Mays and Harris were allegedly involved in a gang-related

disturbance in front of the building where the shooting occurred 30 to 45 minutes later. Detective

McDermott testified that he decided to pick up defendant first to induce him to “flip” and name the

shooter. Detective McDermott stated that he used the possibility of a federal gun charge against

defendant to “leverage” him to provide information. Defendant argues, therefore, that his arrest was

a “classic fishing expedition” to establish probable cause to charge someone with the unsolved

murder.

       In addition, defendant contends that it is unclear whether the contested witnesses’ statements

and grand jury testimony were the product of free will and the result of a “detached reflection and

a desire to be cooperative.” Ceccolini, 435 U.S. at 277. Defendant argues that the purpose of the

police illegality was to locate witnesses, as each witness was “grabbed” off the street by police,

which alerted them to the fact that they were potential suspects in this case. Defendant points out that

the contested witnesses were putative defendants who were not likely to have come forward

voluntarily because it would have been against their own penal interest to do so.

       Defendant acknowledges that police were aware of Spight, Mays and Harris before he was

arrested; however, the police did not obtain Hill’s name until they interrogated defendant. Also, the

police were only aware of the witnesses’ gang names and not their real names.

       Furthermore, defendant notes the length of time between the illegality and the police contact


                                                  37
1-06-0558

with the witnesses – the police arrested Hill within five hours of defendant’s illegal arrest, while

Spight and Mays were arrested the following day. Defendant argues that, contrasted with the four

months between the illegal search in Ceccolini and the contact with the witness, this factor

demonstrates a lack of attenuation in this case.

       Finally, defendant argues that the fact each witness was confronted with his illegally obtained

statements implicating them in the shooting demonstrates a nexus between the primary illegality and

the witnesses’ statements in violation of the fourth amendment.

       In People v. Daniels, 287 Ill. App. 3d 477, 482-83 (1997), quoting Wong Sun, 371 U.S. at

487, 9 L. Ed. 2d at 455, 83 S. Ct. at 417, quoting Nardone v. United States, 308 U.S. 338, 341, 84
L. Ed. 307, 312, 60 S. Ct. 266, 268 (1939), the court noted, “[a]s in all exclusionary issues, the

question is whether ‘the connection between the lawless conduct of the police and the discovery of

the challenged evidence has “become so attenuated as to dissipate the taint.” ’ ” “The touchstone in

these cases is ‘discovery’ of the evidence.” Daniels, 287 Ill. App. 3d at 483.

       In People v. Rassmussen, 143 Ill. App. 3d 11, 17 (1986), the court found that the discovery

of the witness’ identity and his subsequent testimony were not the fruit of the illegal search. There,

the court noted that the fruit of the poisonous tree doctrine is not applicable to all evidence

discovered in an illegal search. The court stated that the fruit of the poisonous tree doctrine does not

apply to “(1) evidence discovered from an independent source, (2) evidence sufficiently distant in

causal connection from the controverted search and seizure [or arrest as in this case] so that any

connection has become so attenuated as to dissipate any taint, or (3) evidence which inevitably

would have been found without an illegal search.” Rassmussen, 143 Ill. App. 3d at 16. “Satisfaction


                                                   38
1-06-0558

of any of the foregoing removes the evidence in question from the purview of the doctrine.”

Rassmussen, 143 Ill. App. 3d at 16; see also United States ex rel. Owens v. Twomey, 508 F.2d 858,

865 (7th Cir. 1974).

       The case of People v. Kluppelberg, 257 Ill. App. 3d 516 (1993), is particularly instructive

here. The Kluppelberg case involved a March 24, 1984, arson at 4448 South Hermitage Avenue in

Chicago that claimed the lives of six Luperico family members.

       On December 24, 1987, Chicago police detectives investigated two car fires that had

occurred at 820 West Belle Plaine Avenue in Chicago. The fires had been reported by the defendant,

who worked at that location as a security guard. On January 12, 1988, the defendant was brought to

the Chicago police’s bomb and arson office to be interviewed about those fires and to view

photographs of arson suspects to identify the individual he claimed to have seen running from the

scene. During the interview, the defendant admitted to setting fire to the cars himself, as well as

starting several other fires. Further, the defendant admitted to starting the fatal fire at 4448 South

Hermitage Avenue. An ASA was called, and the defendant provided a brief oral statement admitting

that he set that fire. On January 27, 1988, the defendant was indicted for the six killings and the

arson that caused them.

       Prior to trial, the defendant filed a motion in limine to exclude the testimony of certain

witnesses. The reasoning behind the motion was that, but for an illegally obtained confession, the

police would not have known of these witnesses, and they would not have been questioned and

presented to the grand jury. The court ruled that two of the witnesses, Dawn Gramont and Dwayne

Glassco, had been previously known to the police, and denied the defendant’s motion as to them, but


                                                 39
1-06-0558

granted it as to a third witness, Michelle Briton.

       The defendant was found guilty by jury and sentenced to life imprisonment. On appeal, the

defendant argued that the testimony of Gramont and Glassco was improperly admitted and that

without their testimony he could not have been convicted. He asserted that the 1984 fire investigation

was reopened only because of his illegally obtained statement and that the challenged evidence was

not attenuated from that illegality.

       The Kluppelberg court held that the circuit court properly ruled that the testimony of

Gramont and Glassco did not violate the fruit of the poisonous tree doctrine based upon the

following:

               "Gramont and Glassco were both named in 1984 police reports. [The]

               defendant had been a suspect in the Hermitage arson because of an

               anonymous tip. When he again came to police attention because of a

               1987 arson which he reported, that fact alone was enough for the

               police to reopen the earlier investigation and contact potential

               witnesses." Kluppelberg, 257 Ill. App. 3d at 529.

       In this case, the police obtained the names of pertinent witnesses, including Spight, Mays and

Harris, prior to defendant’s arrest. Defendant concedes this point, as noted above. In 1997, Spight

was arrested due to an independent investigation regarding his assault of Rashard Wells. See Daniels,
287 Ill. App. 3d at 483 (“(t)he exclusionary rule need not apply if knowledge of the facts that were

illegally obtained is gained from an independent source or independent investigation”). Spight was

questioned at that time about the shooting, but was released due to insufficient evidence. He stated


                                                 40
1-06-0558

that he was with Pooh Bear on the night of the murder. The 1997 interview of Covington revealed

that Pooh Bear, Lil Ed and Q Ball were involved in the shooting. In addition, prior to defendant’s

arrest, six anonymous individuals placed Pooh Bear at the scene of the murder 25 to 35 minutes prior

to the shooting. In 2002, Covington was interviewed again and provided information regarding

defendant’s whereabouts. Covington’s reinterview was corroborated by Leron Harris, who provided

the police with incriminating information against Kevin Harris. The interviews of Covington, Leron

Harris and Charles Levy also occurred before defendant’s arrest. Darring’s father also provided the

police with a tip prior to defendant’s arrest that Kevin Harris may have been the person that shot and

killed his son. Finally, the police determined that the real name of Lil Ed was Edward Island, Pooh

Bear was Djuan Mays and Q Ball was Kevin Harris before defendant was picked up and questioned.

        In sum, the information gleaned from the independent investigation of Spight, the interviews

of Covington, Leron Harris and Levy, anonymous tips and the tip provided by Darring’s father have

no nexus to defendant’s illegal arrest since all occurred prior to his arrest. The information provided

by these sources included the discovery of three witnesses, Spight, Mays and Harris, before the

illegal arrest. Satisfaction of one of the exceptions to the fruit of the poisonous tree doctrine, in this

case, evidence discovered from an independent source, removes the evidence in question, i.e., the

statements and grand jury testimony of these witnesses, from the purview of the fruit of the

poisonous tree doctrine. Accordingly, we find the contested statements and grand jury testimony of

Spight, Mays and Harris were not obtained by the exploitation of the illegal arrest and by means

sufficiently distinguishable to be purged of the primary taint of the illegality. See Wong Sun, 371
U.S. at 488, 9 L. Ed. 2d at 455, 83 S. Ct. at 417; Kluppelberg, 257 Ill. App. 3d at 529; Rassmussen,


                                                   41
1-06-0558
143 Ill. App. 3d at 16.

       The next determination involves the statement and grand jury testimony of Hill and the

application of the inevitable discovery doctrine. “The inevitable discovery exception provides that

where the record shows by a preponderance of the evidence that the challenged evidence would have

inevitably been discovered by lawful means, the evidence is admissible.” People v. Harris, 297 Ill.

App. 3d 1073, 1085 (1998). The State must establish three criteria for the exception to apply: “(1)

the condition of the evidence must be the same when found illegally as it would have been when

found legally; (2) the evidence would have been found by an independent line of investigation

untainted by the illegal conduct; and (3) the independent line of investigation must have already

begun when the evidence was discovered illegally.” Harris, 297 Ill. App. 3d at 1085.

       In this case, the discovery of Hill occurred after defendant’s illegal arrest. Nevertheless,

applying the criteria for the inevitable discovery doctrine in the instant case, the fact that Hill’s

statement and grand jury testimony mirror the statements and testimony of Spight, Mays and Harris,

shows that the condition of the evidence presented by Hill would have been the same whether

obtained legally or illegally. Next, as discussed above, independent sources provided information

leading to Spight, Mays and Harris, all of which occurred before the illegal action. Hill’s statement

and grand jury testimony would have inevitably been discovered through the interviews with Spight,

Mays and Harris, each of whom named Hill in their statements as a fellow Blackstone gang member

who was involved in the murder.

       Accordingly, another exception to the fruit of the poisonous tree doctrine applies to Hill’s

statement and grand jury testimony. We find that, as a result, the contested statement and grand jury


                                                 42
1-06-0558

testimony of Hill was not obtained by the exploitation of the illegal arrest and by means sufficiently

distinguishable to be purged of the primary taint of the illegality. See Wong Sun, 371 U.S. at 488,

9 L. Ed. 2d at 455, 83 S. Ct. at 417; Kluppelberg, 257 Ill. App. 3d at 529; Rassmussen, 143 Ill. App.
3d at 16.

       Based on the foregoing, we find that the State established by clear and convincing evidence

that the contested statements and grand jury testimony of Spight, Mays and Harris were attenuated

from the initial illegality because those witnesses were discovered from independent sources. In

addition, the State showed by a preponderance of the evidence that Hill’s statement and grand jury

testimony would have inevitably been discovered without an illegal arrest. Accordingly, we find that

the contested witnesses’ statements and grand jury testimony were properly admitted.

             B. Whether Defendant Was Proven Guilty Beyond A Reasonable Doubt

       Defendant argues that his conviction for first degree murder was based solely on the prior

inconsistent statements and grand jJury testimony of four accomplice-witnesses who gave their

statements five years after the murder. Defendant notes that these witnesses testified under a grant

of immunity and that each witness recanted his statement. Defendant also pointed out each of the

inconsistencies in the evidence from these witnesses. Defendant contends that the totality of these

circumstances renders the evidence against him as inherently suspect and insufficient.

       The State responds that defendant was proven guilty beyond a reasonable doubt based on

eyewitness testimony and other witnesses’ corroborating evidence. The State specifically notes the

testimony of Mays, an eyewitness to the shooting, proves that defendant committed the murder. The

State also points out that the other witnesses’ statements and grand jury testimony corroborated


                                                 43
1-06-0558

Mays’ evidence.

        “When a court reviews a challenge to the sufficiency of the evidence, the relevant question

is whether, after viewing the evidence in a light most favorable to the State, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” People v. Lee, 376
Ill. App. 3d 951, 954 (2007). “A criminal conviction will not be set aside on appeal unless the

evidence is so improbable or unsatisfactory that it creates a reasonable doubt as to the defendant's

guilt.” Lee, 376 Ill. App. 3d at 955. In reviewing the evidence, the court will not substitute its

judgment for that of the trier of fact. People v. Sutherland, 223 Ill. 2d 187, 242 (2006).

        The testimony of a single witness is sufficient to convict if the testimony is positive and the

witness is credible. People v. Smith, 185 Ill. 2d 532, 541 (1999). Where the finding of the

defendant’s guilt depends on eyewitness testimony, a reviewing court must decide whether a fact

finder could reasonably accept the testimony as true beyond a reasonable doubt. People v.

Cunningham, 212 Ill. 2d 274, 279 (2004). Under this standard, the eyewitness testimony may be

found insufficient “only where the record evidence compels the conclusion that no reasonable person

could accept it beyond a reasonable doubt.” Cunningham, 212 Ill. 2d at 280. Although “the testimony

of an accomplice witness has inherent weaknesses and should be accepted only with caution and

suspicion,” such testimony, “whether corroborated or uncorroborated, is sufficient to sustain a

criminal conviction if it convinces the [trier of fact] of the defendant’s guilt beyond a reasonable

doubt.” People v. Tenney, 205 Ill. 2d 411, 429 (2002).

        In this case, the direct evidence against defendant consisted primarily of the statements and

grand jury testimony of Spight, Mays, Harris and Hill, which were published to the jury. The


                                                   44
1-06-0558

statements and grand jury testimony provided evidence of defendant’s and the witnesses’

involvement in the murder of Darring. The evidence also showed that the motivation behind the

murder of Darring was the presence of Vice Lords in Blackstone territory. Darring was believed to

be a member of the Vice Lords street gang. Evidence from the witnesses each described the series

of events that culminated in the shooting, which explicitly related the manner in which the group of

five Blackstone gang members gathered outside 8125 South Peoria Street to challenge the invitation

of a Vice Lord to a party hosted by a Blackstone. The evidence related the manner in which

defendant retrieved a weapon from a neighboring Blackstone “muf tiff” and returned with the other

witnesses to 8125 South Peoria Street. Mays was an eyewitness to the shooting and provided

evidence that he was standing next to defendant as he shot Darring.

       Mays’ statement and grand jury testimony are sufficient to sustain defendant’s first degree

murder conviction. In addition, key aspects of the evidence provided by Mays were corroborated by

the statements and grand jury testimony of Spight, Harris and Hill.

       “It is the function of the trier of fact to resolve any conflicts in the evidence and to assess the

credibility of the witnesses.” People v. Joya, 319 Ill. App. 3d 370, 381 (2001). Any alleged

inconsistencies were minor in nature, fully explored at trial, and do not create a reasonable doubt of

defendant’s guilt. This court repeatedly has held that a recanted prior inconsistent statement

admitted under section 115-10.1 of the Code of Criminal Procedure of 1963 (725 ILCS 5/115-10.1

(West 2006)) can support a conviction even in the absence of other corroborative evidence. See

People v. Craig, 334 Ill. App. 3d 426, 438 (2002), citing People v. Morrow, 303 Ill. App. 3d 671,

677 (1999); see also People v. Curtis, 296 Ill. App. 3d 991, 999 (1998); People v. Zizzo, 301 Ill.
45
1-06-0558

App. 3d 481, 489-90 (1998).

       In reviewing all of the evidence in accord with the standard set forth above, we find that a

rational trier of fact could have found defendant’s guilt beyond a reasonable doubt. Accordingly,

defendant’s assertion that the State failed to prove him guilty beyond a reasonable doubt is rejected.

                                        III. CONCLUSION

       For the foregoing reasons, we affirm defendant’s conviction and sentence.

       Affirmed.

       GREIMAN and THEIS, JJ., concur.




                                                 46